NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

NOVOZYMES A/S AND NOVOZYMES NORTH
AMERICA, INC.,
` Plaintiffs-Appellees,

V.

DANISCO A/S, GENENCOR INTERNATIONAL
WISCONSIN, INC., DANISCO US INC., AND
DANISCO USA INC.,
Defendants~Appellan,ts.

2012-1138

Appeal from the United States District Court for the

Western District of Wisconsin in case no. 10-CV-0251,
Senior Judge Barbara B. Crabb.

ON MOTION

ORDER

Danisco A/S, Genencor International Wisconsin, Inc.,

Danisco US Inc., and Danisco USA Inc. move without
opposition to dismiss appeal no. 2012-1138.

Upon consideration thereof,

NOVOZYMES AS V. DANISCO AS 2

IT IS ORDERED THATZ

(1) The motion to dismiss the appeal is granted The
appeal is dismissed.

(2) Each side shall bear its own costs.

FoR THE CoURT

 2 1  /s/ Jan Horbaly
Date J an Horbaly
Clerk
FILED
cc: Charles E. Lipsey, Esq. U.S=|_E%QHEJ§AI?_PL[SEII\:IEJS'_|FOB
David K. Tellekson, Esq. `
HAY 21 2012

321 mw 2 1 20

Issued As A Mandate:  . JAN HUHBAU

CLERK